No.    85-602

                    I N T H E SUPREME COURT O F T H E S T A T E O F MONTANA

                                                      1986




THOMAS LYTHGOE, CHUCK NOTBOHM,
GARY LYTHGOE and J E A N N I E LYTHGOE,

                      P l a i n t i f f s and A p p e l l a n t s ,

          -vs-
F I R S T S E C U R I T Y BANK O F HELENA,

                      D e f e n d a n t and R e s p o n d e n t .




A P P E A L FROM:     D i s t r i c t C o u r t of t h e F i r s t J u d i c i a l D i s t r i c t ,
                      I n and f o r t h e C o u n t y of L e w i s & C l a r k ,
                      T h e H o n o r a b l e T h o m a s H o n z e l , Judge p r e s i d i n g .


COUNSEL O F RECORD:


          For A p p e l l a n t :

                      Peterson, Schofield & L e c k i e ;                 V.    Joe L e c k i e ,
                      B i l l i n g s , Montana


          For R e s p o n d e n t :

                      D o n a l d A.   Garrity,        Helena, Montana




                                                      S u b m i t t e d on B r i e f s :   A p r i l 24,   1986

                                                         Decided:        June 1 9 , 1 9 8 6




                                                      Clerk
M r . J u s t i c e Frank B.            Morrison,      Jr. d e l i v e r e d t h e Opinion o f
t h e Court.


        Plaintiffs           appeal t h e           October    30,    1985,        order of       the

First      Judicial          District          Court    dismissing           their       complaint

b e c a u s e it was n o t p r o s e c u t e d by t h e r e a l p a r t y i n i n t e r e s t

a s r e q u i r e d by Rule 1 7 ( a ) , M.R.Civ.P.               W e affirm.

        I n December o f              1982,     d e f e n d a n t bank l o a n e d $47,000         to

Patrick       and Joan F l a h e r t y          f o r t h e purpose of purchasing a

restaurant            in    Helena,       Montana,       from    plaintiffs              Chuck   and

B e t t y Notbohm.           F l a h e r t y s a g r e e d t o pay Notbohms $28,000 and

assume       a    Small       Business          Administration             loan     of    $62,000.

S h o r t l y t h e r e a f t e r , Tomas Lythgoe borrowed $15,000 from Gary

and     Jeannie            Lythgoe,       and        invested        those       funds      in   the

Flaherty's restaurant.                    Each o f t h e Lythgoes a r e named p l a i n -

t i f f s i n t h i s action.

        I n August o f             1983, d e f e n d a n t a c c e l e r a t e d t h e n o t e due

from F l a h e r t y s .      The r e s t a u r a n t c l o s e d i n October 1983, and

pursuant         to    terms       of    the    note    and t h e      s e c u r i t y agreement

between d e f e n d a n t and F l a h e r t y s , d e f e n d a n t s o l d t h e a s s e t s o f

the     restaurant.                 Following          closure        of     the      restaurant,

F l a h e r t y s were w i t h o u t means t o pay d e b t s owed t o Notbohms

and Tomas Lythgoe.

        Lythgoes            and    Notbohms          filed    suit         against       defendant

a l l e g i n g i n t e r f e r e n c e w i t h t h e c o n t r a c t s between          Flahertys

and p l a i n t i f f s ,    breach of implied c o n t r a c t with p l a i n t i f f s ,

and    breach         of     the     duty      of    good     faith        and    fair    dealing.

F l a h e r t y s were n o t named a s p l a i n t i f f s i n t h e a c t i o n .

        Defendant responded t o t h e c o m p l a i n t w i t h a motion t o

d i s m i s s p u r s u a n t t o Rule         1 7 ( a ) , M.R.Civ.P.,           which r e q u i r e s

t h a t e v e r y a c t i o n s h a l l be p r o s e c u t e d i n t h e name o f t h e r e a l

party i n interest.                  Defendants contended F l a h e r t y s were t h e
only     party       to     the      contract         with     defendant,          and    without

F l a h e r t y s named a s p l a i n t i f f s no a c t i o n c o u l d be commenced.

The D i s t r i c t Court a g r e e d Lythgoes and Notbohms were n o t t h e

r e a l p a r t i e s i n i n t e r e s t and by o r d e r d a t e d October 30, 1985,

g r a n t e d d e f e n d a n t ' s motion t o d i s m i s s .     P l a i n t i f f s a p p e a l and

r a i s e t h e following issue:

        Does p l a i n t i f f s '    complaint s e t f o r t h a cause o f a c t i o n

upon which r e l i e f may be g r a n t e d ?

        First,      w e must d e t e r m i n e whether Lythgoes and Notbohms

c a n r e l y on t h e        contractual            r e l a t i o n s h i p between     Bank    and

Flahertys.           To s t a t e a c a u s e o f a c t i o n , p l a i n t i f f s must show

they     are the        real party          in       interest.         Lefebure e t . a l .        v.

Baker e t . a l       (1923) 69 Mont. 193, 220 P. 1111.
                                                               .                   Rule 1 7 ( a ) ,

M.R.Civ.P.         r e q u i r e s t h a t "Every a c t i o n s h a l l b e p r o s e c u t e d i n

t h e name o f t h e r e a l p a r t y i n i n t e r e s t . "           W e agree with t h e

District Court t h a t               plaintiffs         i n t h i s action are not the

r e a l party i n i n t e r e s t i n so f a r a s the Flaherty contract is

concerned.

        Plaintiffs'           complaint          alleges         defendant        breached         an

i m p l i e d c o n t r a c t between d e f e n d a n t and p l a i n t i f f s .           Plain-

t i f f s c i t e a l e t t e r from a v i c e p r e s i d e n t o f t h e d e f e n d a n t

bank     a d d r e s s e d t o Tomas Lythgoe a s e v i d e n c e o f                 an implied

contract.          The l e t t e r r e a d s i n p a r t :        "The c o l l a t e r a l s e c u r -

i n g your        l o a n h a s been       sold       leaving an unpaid balance of

$24,399.38         plus     interest.            A    definite       arrangement must              be

made f o r t h e o r d e r l y s e t t l e m e n t o f t h i s d e b t . "

        An i m p l i e d c o n t r a c t i s d e f i n e d i n S         28-2-103,        MCA,     as

"one     the      existence          and   terms       of    which      are    manifested          by

conduct.     I'    The above l e t t e r r e f l e c t s an a t t e m p t by d e f e n d a n t

t o c o l l e c t a l o a n from Tomas Lythgoe;                   it d o e s n o t e s t a b l i s h

t h e t e r m s n o r t h e e x i s t e n c e o f a n i m p l i e d c o n t r a c t between
d e f e n d a n t and Lythgoe.            P l a i n t i f f s o f f e r no o t h e r e v i d e n c e .

W e a g r e e w i t h t h e D i s t r i c t Court t h a t t h e r e i s i n s u f f i c i e n t

evidence t o r a i s e t h e i s s u e of breach of                       implied c o n t r a c t .

        The     next      issue      is    whether         defendant         interfered          with

plaintiffs'         contract rights.                Defendant a c c e l e r a t e d t h e n o t e

due    from F l a h e r t y s .       F l a h e r t y s d e f a u l t e d on t h e n o t e ,       and

defendant sold t h e a s s e t s of t h e r e s t a u r a n t .                   Subsequently,

F l a h e r t y s were u n a b l e t o pay t h e d e b t s owed t o p l a i n t i f f s .

P l a i n t i f f s a l l e g e defendant wrongfully a c c e l e r a t e d t h e note

due from F l a h e r t y s .

        A e s s e n t i a l e l e m e n t o f an a c t i o n f o r i n t e r f e r e n c e w i t h
         n

c o n t r a c t r i g h t s i s t h e i n t e n t i o n a l doing of           a wrongful a c t

without j u s t i f i c a t i o n o r excuse.              T a y l o r v . Anaconda F e d e r a l

C r e d i t Union      ( 1 9 7 6 ) , 1 7 0 Mont. 51, 550 P.2d 151.       Plaintiffs

have n o t a l l e g e d any f a c t s s u p p o r t i n g t h e i r a l l e g a t i o n t h a t

defendant          wrongfully           accelerated            Flahertys'            note.            A

s t a t e m e n t o f l e g a l c o n c l u s i o n w i t h o u t any s u p p o r t i n g f a c t s i s

i n s u f f i c i e n t a s a claim f o r r e l i e f .           Meinecke v .          McFarland

(1949) 1 2 2 Mont. 515,      206 P.2d 1012.        W find plaintiffs'
                                                                       e

claim      of    interference           with      contract         rights       to    be    a    mere
c o n c l u s i o n o f law and shows no e n t i t l e m e n t t o r e l i e f .

        F i n a l l y , we f i n d p l a i n t i f f s ' c l a i m o f d e f e n d a n t ' s b r e a c h

of    t h e duty of         good f a i t h and f a i r d e a l i n g t o be e n t i r e l y

without merit.             The c o m p l a i n t c o n t a i n s no f a c t s e s t a b l i s h i n g

d e f e n d a n t owed such a d u t y t o p l a i n t i f f s .

        The D i s t r i c t Court was c o r r e c t i n d i s m i s s i n g t h e c a s e .

Affirmed.
We Concur:
             /-